AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
 
AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
December 31, 2007, by and between Atlas Technology Group, Inc. (f/k/a
Tribeworks, Inc.) a Delaware corporation, with headquarters located at 2001
152nd Avenue NE, Redmond, Washington 98052 (the “Company”) and West Coast
Opportunity Fund, LLC, a Delaware limited liability company with headquarters
located at 2151 Allesandro Drive, Suite 100, Ventura, California 93001 (the
“Buyer” and collectively with the Company, the “Parties”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth in the Securities Purchase Agreement or Note Amendment and Securities
Purchase Agreement, as applicable. 
 
WHEREAS:
 
A. On June 15, 2007, the Company and Buyer entered into that certain
Registration Rights Agreement (the “Registration Rights Agreement”), whereby the
Company agreed to provide certain registration rights to Buyer under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws; and
 
B. In connection with the Note Amendment and Securities Purchase Agreement
between the Company and the Buyer of even date herewith (the “Note Amendment
and Securities Purchase Agreement”), (i) the Company has agreed to cause its
subsidiary, Atlas Technology Group (US), Inc., to amend and restate that certain
promissory note originally issued to the Buyer on July 11, 2007, (the “Amended
and Restated Promissory Note”); and (ii) the Company has agreed to issue and
sell to Buyer a yield enhancement consisting of 3,500,000 shares (each a “Yield
Enhancement Share”) of the authorized but unissued shares of the Company’s
common stock, $0.0004 par value per share (including any securities into which
such shares may be converted or for which such shares may be exchanged, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event) (the “Common Stock”).
 
C. To induce the Buyer to execute and deliver the Note Amendment and Securities
Purchase Agreement, the Company has agreed to amend the Registration Rights
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:
 
1. Section 1(q) shall be deleted and replaced in its entirety with the
following:
 
“q. “Registrable Securities” means (i) the Yield Enhancement Shares purchased
pursuant to the Securities Purchase Agreement, (ii) the Yield Enhancement Shares
purchased pursuant to the Note Amendment and Securities Purchase Agreement, and
(iii) the Supplemental Shares.”
 
2.  Section 1(t) shall be deleted and replaced in its entirety with the
following:
 
“t. “Required Registration Amount” means 100% of (i) the Yield Enhancement
Shares purchased pursuant to the Securities Purchase Agreement, (ii) the Yield
Enhancement Shares purchased pursuant to the Note Amendment and Securities
Purchase Agreement, and (iii) the Supplemental Shares.”
 

--------------------------------------------------------------------------------


 
3. Section 5(b) shall be deleted and replaced in its entirety with the
following:


“Restrictions on Public Sale by the Company and Others. Until the earlier of
(a) the sale of all of the Registrable Securities by the Investor and (b) two
years from December 31, 2007, the Company agrees not to effect any public sale
or distribution of any securities similar to those being registered, or any
securities convertible into or exchangeable or exercisable for such securities
during the 14 days prior to and during the 90 day period beginning on the
Effective Date of any Registration Statement other than on Form S-8 or Form
S-4.”
 
4. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and to be
performed wholly within that state, without regard to the conflict of law rules
thereof. Any suit, action or proceeding seeking to enforce any provision of, or
based on any dispute or matter arising out of or in connection with, this
Agreement must be brought in the state and federal courts located in the state
of Delaware. Each of the parties (a) consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding, (b) irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum, (c) will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such
court, and (d) will not bring any action relating to this Agreement in any other
court.
 
5. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to each
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Buyer and the Company has caused its respective signature
page to this Amendment No. 1 to Registration Rights Agreement to be duly
executed as of the date first written above.



 
COMPANY:
         
ATLAS TECHNOLOGY GROUP, INC.
       
By: 
/s/ Peter B. Jacobson    
Name:  Peter B. Jacobson
   
Title:    Chief Executive Officer
         
BUYER:
         
WEST COAST OPPORTUNITY FUND, LLC
       
By: 
/s/ Atticus Lowe    
Name:  Atticus Lowe
   
Title:    Chief Investment Officer
 

 

--------------------------------------------------------------------------------


 